DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 09/13/2021, the Applicant elected with traverse Group I (claims 1-17) and withdrew claims 18-20 of non-elected Group II in a reply filed on 10/19/2021. The traversal is on the ground(s) that “a search for publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the examiner.”  This is not found persuasive because Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, Group I requires special technical features of providing a printing mesh having a predetermined pattern, arranging at least three first square patterns on four corners of a first substrate, a first mark being the first square pattern, aligning the printing mesh with the first mark, printing and curing a quantum dot material on the printing mesh and performing a missing print detection. These features are not required or detailed in Group II. Group II requires special technical features of a quantum dot light emitting device including a substrate provided with a groove, a light emitting chip disposed in the groove, and a first insulating layer, a second insulating layer and a third insulating layer all disposed under the groove, and a metal reflective layer disposed between the second and the third insulating layers. These features are not required or detailed in Group I. Therefore, the two groups lack unity of invention because 
Currently, claims 1-17 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/03/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
(Marked-up Version) Method of Patterning Quantum Dot Light Emitting Device with Printing Mesh Alignment 
(Clean Version) Method of Patterning Quantum Dot Light Emitting Device with Printing Mesh Alignment
The disclosure is objected to because of the following informalities:
In paragraphs 7, 11, 17, 21, 56 and 67, the terms “um,” referred as the unit “micrometer,” should read “µm” instead of “um.” 
Appropriate correction is required.
Claim Objections
Claims 3, 7, 13 and 17 are objected to because of the following informalities: 
Regarding claims 3, 7, 13 and 17, the term “um” as micrometer in each of the claims 3, 7, 13 and 17 should read “µm.”
Appropriate correction is required.
I. Prior-art rejections based on Xu
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0238294 A1 to Xu et al. (“Xu”).

    PNG
    media_image1.png
    317
    604
    media_image1.png
    Greyscale

Regarding independent claim 9, Xu in Figs. 6A-6E teaches a method of patterning a quantum dot light emitting device (Fig. 6E & ¶ 26), comprising: 
providing a printing mesh 154, 156, 160, 162, 166, 168 (¶ 73- ¶ 75, mask 154, 160, 166 & apertures 156, 162, 168 being an arrangement of metal patterns with evenly spaced, uniform small openings i.e., mesh) having a predetermined pattern 154, 156, 160, 162, 166, 168 (Figs. 6B-6E) and a first substrate 150 (¶ 73, substrate 150); 
aligning the printing mesh 154, 156 with a first mark 152 (¶ 72-¶ 73, aligning at least an aperture 156 with at least an ITO electrode 152 (i.e., first mark) to be coated with red-emitting QD layer) predetermined on the first substrate 150;
printing a quantum dot material 158 (¶ 73, red-emitting QD layer 158 in mist form) on the printing mesh 154, 156 to form a first quantum dot layer 158 (¶ 73, red-emitting QD layer 158) having the predetermined pattern (Fig. 6B) on the first substrate 150; and 
curing the first quantum dot layer 158 (¶ 48, ¶ 84, ¶ 87 & ¶ 109, after deposition, the QD film is cured) to obtain a second substrate 150 (Fig. 6B, the substrate 150 having the QD layer 158).
Regarding claim 14, Xu in Figs. 6A-6E further teaches aligning the printing mesh 160, 162 with a second mark 152 (¶ 72 & ¶ 74, aligning at least an aperture 162 with at least an ITO electrode 152 (i.e., second mark) to be coated with green-emitting QD layer) predetermined on the second substrate 150; 
printing a quantum dot material 164 (¶ 74 & ¶ 86, stripe layer 164 of green emitting QDs in mist/droplets form) on the printing mesh 160, 162 to form a second quantum dot layer 164 (¶ 74, stripe layer 164 of green emitting QDs) having the predetermined pattern (Fig. 6C) on the second substrate 150; and 
curing the second quantum dot layer 164 (¶ 48, ¶ 84, ¶ 87 & ¶ 109, after deposition, the QD film is cured) to obtain a third substrate 150 (Fig. 6C, the substrate 150 having the QD layers 158 and 164).
II. Prior-art rejections based on Zha
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0371230 A1 to Zha.

    PNG
    media_image2.png
    619
    358
    media_image2.png
    Greyscale

Regarding independent claim 9, Zha in Figs. 8c-8e teaches a method of patterning a quantum dot light emitting device (¶ 42, backlight module), comprising: 
providing a printing mesh 46 (¶ 43, steel mesh mask 46) having a predetermined pattern 46 (Figs. 8c-8d) and a first substrate 41 (¶ 40, substrate 41); 
aligning the printing mesh 46 with a first mark (¶ 45 & claim 18, positioning mark or center of the LED light) predetermined on the first substrate 41;
printing a quantum dot material 43 (¶ 45-¶ 46 & claim 18, silicone film 43 in liquid form including quantum dots) on the printing mesh 46  to form a first quantum dot layer 43 (¶ 45-¶ 46 & claim 18, silicon film 43 including quantum dots) having the predetermined pattern on the first substrate 41 (Figs. 8c-8e); and 
curing the first quantum dot layer 43 (¶ 45 & claim 18) to obtain a second substrate 41 (Fig. 8e & ¶ 40, substrate 41 including QD silicone film 43).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-6 and 8 are allowed.
	Regarding independent claim 1, Xu in Figs. 6A-6E teaches a method of patterning a quantum dot light emitting device (Fig. 6E & ¶ 26), comprising: 
providing a printing mesh 154, 156 (¶ 73, mask 154 & apertures 156 being an arrangement of metal patterns with evenly spaced, uniform small openings i.e., mesh) having a predetermined pattern 154, 156 (Fig. 6B) and a first substrate 150 (¶ 73, substrate 150);
printing a quantum dot material 158 (¶ 73, red-emitting QD layer 158 in mist form) on the printing mesh 154, 156 to form a first quantum dot layer 158 (¶ 73, red-emitting QD layer 158) having the predetermined pattern (Fig. 6B) on the first substrate 150; 
curing the first quantum dot layer 158 (¶ 48, ¶ 84, ¶ 87 & ¶ 109, after deposition, the QD film is cured) to obtain a second substrate 150 (Fig. 6B, substrate 150 having the QD layer 158).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, arranging at least three first square patterns on four corners of the first substrate, a first mark being the first square pattern; aligning the printing mesh with the first square pattern; performing a missing print detection on the second substrate; and if a missing print is detected on the second substrate, the second substrate is repaired and packaged.
Therefore, independent claim 1 is allowed.
Claims 2, 4-6 and8 are allowed, because they depend from the allowed claim 1.
Claims 10-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, performing a missing print detection on the second substrate; and if a missing print is detected on the second substrate, the second substrate is repaired and packaged.
	Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein aligning the printing mesh with the first mark predetermined on the first substrate comprises: arranging at least three first square patterns on four corners of the first substrate, the first mark being the first square pattern; and aligning the printing mesh with the first square pattern.
	Claim 12 would be allowable, because claim 12 depends from the allowable claim 11.
	Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein aligning the printing mesh with the second mark predetermined on the second substrate comprises: arranging at least three first square patterns on four corners of the second substrate, the second mark being a second square pattern; and aligning the printed mesh with the second square pattern.
Claim 16 would be allowable, because claim 16 depends from the allowable claim 15.
Claims 3, 7, 13 and 17 are objected to as being dependent upon an allowable claim, but would be allowable if amended to overcome the claim objection(s) set forth in the Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent Publication No. 108511390 A by Li et al. relates to depositing quantum dot materials over micro LED chips by using metal mask plates then curing the quantum dot materials after deposition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895